United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1442
Issued: January 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 21, 2012 appellant filed a timely appeal from a March 12, 2012 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent impairment of his right or left
arms, for which he received schedule awards.
FACTUAL HISTORY
On May 10, 2011 appellant, then a 50-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging carpal tunnel syndrome as a result of heavy lifting, twisting and

1

5 U.S.C. § 8101 et seq.

turning high volumes of mail with his fingers. He first became aware of his condition and of its
relationship to his employment on January 10, 2011.
On July 20, 2011 OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome.
It authorized surgery for left carpal tunnel release which appellant underwent on
August 18, 2011. OWCP also authorized surgery for right carpal tunnel release which he
underwent on September 12, 2011.
In a February 6, 2012 medical report, Dr. David A. Schiff, Board-certified in pain
medicine, provided an electromyogram (EMG) consultation per the request of Dr. Stephen M.
McCollum, a Board-certified orthopedic surgeon and appellant’s treating physician. He reported
that appellant underwent prior EMG studies on May 25, 2010 which showed severe bilateral
carpal tunnel syndrome on a polyneuropathy. Dr. Schiff noted that appellant underwent carpal
tunnel release in 2011, resulting in partial relief of his hand symptoms though he continued to
experience numbness and tingling in his fingers and hands. Upon review of appellant’s
February 6, 2012 EMG studies, he diagnosed moderate bilateral carpal tunnel syndrome, noting
that the condition had improved over the preoperative findings. Dr. Schiff diagnosed bilateral
cubital tunnel syndrome, noting the slowing of bilateral ulnar motor velocities across the elbow
segments. He stated that there was prior evidence of polyneuropathy, but that his current
examination showed that appellant’s radial and ulnar sensory responses were normal whereas
before they were delayed. Dr. Schiff attached appellant’s February 6, 2012 EMG studies with
his report.
In a February 14, 2012 medical report, Dr. McCollum reported that appellant underwent
EMG nerve conductions on February 6, 2012 which demonstrated bilateral cubital tunnel
syndrome with a conduction velocity of 42.6 meters per second across the elbow at the ulnar
nerve on the left and 44 meters per second on the right, with lower limits of normal being 53
meters per second. Appellant stated that he experienced numbness and tingling prior to his
carpal tunnel release. Postsurgery, he stated that his condition briefly improved but that four
weeks later the numbness and tingling returned prior to returning to work. After returning to
work, appellant developed slight increased numbness in his index, middle and ring fingers.
Dr. McCollum stated that appellant’s biggest problem appeared to be his ulnar sensory deficit
aggravated by his work. Physical examination revealed no clawing, full digital composite
flexion/extension and very positive Tinel’s over Zones 2 and 3 of both cubital tunnels with
positive elbow flexion tests. Dr. McCollum rated a two percent permanent impairment to both
upper extremities as it related to carpal tunnel syndrome only.
On February 19, 2012 appellant filed a schedule award claim.
On February 27, 2012 OWCP routed Dr. McCollum’s report, a statement of accepted
facts and the case file to a district medical adviser (DMA) for review and a determination as to
whether appellant sustained a permanent partial impairment and the date of maximum medical
improvement. In the February 27, 2012 report, the DMA reported that appellant reached
maximum medical improvement (MMI) on February 14, 2012. He noted that the May 25, 2010
EMG study revealed bilateral median nerve carpal tunnel syndrome superimposed on a
peripheral neuropathy. The DMA also reported that left carpal tunnel release was performed on
August 19, 2011 and right carpal tunnel release on September 12, 2011, noting that appellant

2

showed improvement postsurgery. He further stated that appellant’s attending physician
provided an excellent report and recommended two percent permanent impairment for each
extremity. The DMA concluded that this was correct and consistent with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides),2 finding a schedule award for two percent permanent impairment of the right and left
upper extremities.
By decision dated March 12, 2012, OWCP granted appellant schedule award claims for
two percent permanent impairment of the right and left upper extremities. The date of maximum
medical improvement was noted as February 14, 2012. The awards covered a period of 12.48
weeks from February 14 to May 11, 2012.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.3 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).5
Under the sixth edition, for upper extremity impairments the evaluator identifies the impairment
class for the diagnosed condition (CDX), which is then adjusted by grade modifiers based on
Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).6 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
Impairment due to carpal tunnel syndromes evaluated under the scheme found in
Table 15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant
text.8 In Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories
2

A.M.A., Guides (2009).

3

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

4

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
5

A.M.A., Guides, supra note 2 at 3, section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
6

Id. at 385-419.

7

Id. at 411.

8

Id. at 449.

3

test findings, history and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down by one percent based on functional scale, an
assessment of impact on daily living activities.9
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome. The issue is
whether appellant sustained more than a two percent permanent impairment of the left upper
extremity and two percent permanent impairment of the right upper extremity for which he
received schedule awards. The Board finds that appellant has not established that he has
impairment of the upper right extremity greater than two percent and impairment of the left
upper extremity greater than the two percent already awarded.
In a February 14, 2012 medical report, Dr. McCollum stated that appellant underwent
EMG nerve conductions on February 6, 2012 which demonstrated bilateral cubital tunnel
syndrome. Appellant reported experiencing numbness and tingling prior to his carpal tunnel
release, his condition only briefly improving post surgery. After returning to work, he developed
slight increased numbness in his index, middle and ring fingers. Dr. McCollum stated that
appellant’s biggest problem appeared to be his ulnar sensory deficit aggravated by his work.
Physical examination revealed no clawing, full digital composite flexion/extension and very
positive Tinel’s over Zones 2 and 3 of both cubital tunnels with positive elbow flexion tests.
Dr. McCollum found that appellant had a two percent impairment of both upper extremities.
OWCP properly referred the case record to the DMA for review and a determination on
whether appellant sustained a permanent partial impairment and date of maximum medical
improvement. In his February 27, 2012 report, the DMA reported that appellant reached
maximum medical improvement on February 14, 2012, the date Dr. McCollum evaluated
appellant and provided his impairment rating. He noted that the May 25, 2010 EMG study
revealed bilateral median nerve carpal tunnel syndrome superimposed on a peripheral
neuropathy. The DMA reported that left carpal tunnel release was performed on August 19,
2011 and right carpal tunnel release on September 12, 2011, noting that appellant showed
improvement post surgery. He reviewed Dr. McCollum’s report and agreed with the two percent
impairment ratings of each arm under the sixth edition of the A.M.A., Guides.11

9

Id. at 448-50.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
11

A.M.A., Guides (2009).

4

Impairment due to carpal tunnel syndrome is evaluated under the scheme found in
Table 15-23, Entrapment/Compression Neuropathy Impairment and accompanying relevant
text.12 In Table 15-23, grade modifiers are described for the categories test findings, history and
physical findings which are averaged to arrive at the appropriate overall grade modifier level and
to identify a default rating value. The default rating value may be modified up or down by one
percent based on functional scale, an assessment of impact on daily living activities.13
Dr. McCollum provided a detailed pre and postoperative history, examination findings
and EMG nerve conduction studies regarding appellant’s upper extremities. He used these
findings to calculate an impairment rating for permanent residuals of the right and left carpal
tunnel syndrome. Using Table 15-23 of the A.M.A., Guides, Dr. McCollum used appellant’s test
findings, history and physical findings to determine that appellant’s left upper extremity
impairment averaged to a grade modifier of 1. Appellant’s right upper extremity impairment
also averaged as grade 1 for the final rating category. According to Table 15-23, a grade
modifier 1 has an upper extremity impairment rating of one to three percent. Thus,
Dr. McCollum concluded that appellant had two percent upper right extremity impairment and
two percent upper left extremity impairment due to carpal tunnel syndrome.14
The Board finds that the DMA properly reviewed Dr. McCollum’s report and applied the
appropriate tables and grading schemes of the A.M.A., Guides in determining that appellant had
no more than a two percent permanent impairment for each upper extremity for which he
received a schedule award. Moreover, the date of MMI was correctly noted as February 14,
2012 as the determination of the date ultimately rests with the medical evidence15 and is usually
considered to be the date of the evaluation by the physician which is accepted as definitive by
OWCP.16 Appellant did not submit any additional medical evidence on appeal which would
establish that he has more than two percent impairment to the upper right extremity and two
percent permanent impairment to the upper left extremity.
On appeal, appellant contends that he continues to experience problems with his left and
right hand but did not challenge the extent of impairment. As set forth above, he did not submit
probative medical evidence supporting greater percentages of impairment than those awarded.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

12

Id. at 449.

13

Id. at 448-50.

14

Id. at 448-49, Table 15-23.

15

L.H., 58 ECAB 561 (2007).

16

Mark Holloway, 55 ECAB 321, 325 (2004).

5

CONCLUSION
The Board finds that appellant has not established that he has more than a two percent
permanent impairment of the left upper extremity and two percent permanent impairment of the
right upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 12, 2012 is affirmed.
Issued: January 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

